OPINION OF THE COURT
PER CURIAM.
Appellant, James Inge, was convicted of murder in the first degree and aggravated robbery. In this direct appeal * he raises five allegations of error: (1) *325the evidence presented at trial was not sufficient to support his conviction; (2) the identity of appellant as the assailant was not established beyond a reasonable doubt; (3) the District Attorney made prejudicial remarks to the jury during his opening statement; (4) the trial court erred in admitting into evidence a photograph of the alleged murder weapon; (5) a new trial is mandated because two of the Commonwealth’s witnesses testified on cross-examination that they originally identified Inge as the assailant from police photographs. We have carefully reviewed the briefs and the record and have concluded that there is no merit to any of these contentions.
Judgments of sentence affirmed.
JONES, C. J., did not participate in the consideration or decision of this case.

Inge received a sentence of life imprisonment on the murder count and ten to twenty years imprisonment on the count of aggravated robbery, the sentences to run concurrently. The appeal from the judgment of sentence on the murder conviction was taken pursuant to Act of July 31, 1970, P.L. 673, § 202, 17 P.S. § 211.202(1). The appeal from the judgment of sentence on the aggravated robbery charge was certified to our Court by the Superior Court.